

EXHIBIT 10.2

 
 
 
 
AMENDMENT TO EMPLOYMENT AGREEMENT
 
 
This Amendment, dated as of July 16, 2008 (this “Amendment”), to the Employment
Agreement between Calpine Corporation (the “Company”) and Gregory L. Doody (the
“Executive”), dated June 19, 2006 (the “Employment Agreement”).  Terms not
otherwise defined herein shall have the meaning ascribed to them in the
Employment Agreement.
 
 
W I T N E S S E T H
 
 
WHEREAS, the parties hereto desire to amend the Employment Agreement as
hereinafter set forth.
 
 
NOW THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements contained in the Employment Agreement, as amended
hereby, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
 
 
1.           Notwithstanding anything to the contrary set forth in the
Employment Agreement, including Section 1 thereof, the current renewal term of
Executive’s employment by the Company under the Employment Agreement shall
expire on November 30, 2008.
 
 
2.           This Amendment (including its validity, interpretation,
construction, and performance) shall be governed by the laws of the State of New
York, without regard to any concerning conflicts or choice of law that might
otherwise refer construction or interpretation to the substantive law of another
jurisdiction.
 
 
3.           Except as expressly amended and supplemented hereby, the Employment
Agreement remains in full force and effect.
 
 
4.           This Amendment may be executed in any number of counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.
 
 
[Signature page follows]
 
 


 

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties hereto have caused this amendment to be executed
by them or their duly authorized representatives as of the date first written
above.







 
CALPINE CORPORATION
                   
By:
 /s/ Robert P. May
   
 Name:  Robert P. May
   
 Title: Chief Executive Officer
                         
GREGORY L. DOODY
                   
/s/ Gregory L. Doody

 
 
[SIGNATURE PAGE TO AMENDMENT TO EMPLOYMENT AGREEMENT]